Opinion
Per Curiam,
Lawrence W. Goldberg was charged with trespassing on posted land owned by the Philadelphia Electric Company in Peach Bottom Township, York County, Pennsylvania, in violation of the Act of 1943, May 21, P. L. 306, §1, 18 PS §4954. After a summary proceeding before a magistrate, Goldberg was found guilty and sentenced to pay a fine of $5 and costs. He appealed his conviction and sentence to the Court of Quarter Sessions of York County which, after a bearing de novo, found Goldberg guilty and sentenced him to pay a fine of $5 and costs. Goldberg thereafter appealed to this Court.
We find no merit in any of his contentions.
The judgment and sentence affirmed.